Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 1 of 8 PageID #:222

                                                           FIL8E/2D
                                                                  020
                                                                7/2
                                                                          . BRUTO   N
                                                              THOMA.SDG IS T R ICT COURT
                                                           CLERK , U .S
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 2 of 8 PageID #:223
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 3 of 8 PageID #:224
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 4 of 8 PageID #:225
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 5 of 8 PageID #:226
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 6 of 8 PageID #:227
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 7 of 8 PageID #:228
Case: 1:19-cr-00277 Document #: 67 Filed: 07/28/20 Page 8 of 8 PageID #:229
